NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
CHARLES DERECK ADAMS,
Petiti0ner, '
v.
DEPARTMENT OF DEFENSE,
Resp0ndent.
2011-3124 ..
Petition for review of the Merit Systems Protection
B0ard in consolidated case nos. DC3443100711-I-1 and
DCO752100'741-I-1.
ON MOTION
ORDER
Charles Dereck Adams submits a motion for oral ar-
gument.
Upon consideration thereof,
IT ls ORDERED THA'1‘:
The motion is deferred for consideration by the merits
panel assigned to hear this case. Copies of this order and
the motion shall be transmitted to the merits panel

ADAMS V. DEFENSE
2
FoR THE CoURT
 B 1  /s/ Jan Horba1y
Date J an Horba1y
oct Char1es Dereck Adams
Joseph A. Pixley, Esq.
s8
Clerk
FlLED
u.s. count or rem ron
ms FEnERA'iFcsnc11n
szP 01 2011
r.|ANl'|9RBN.¥
C|.Elll